DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-16 and 17-20 rejected under 35 U.S.C. 103 as being un-patentable over Soejima et al (US PG-Pubs 2016/0034315) hereinafter “Soejima in view of Fox et al (USPG-Pubs 2003/0018964) hereinafter ”Fox”.

As per claim 1, Soejima discloses a method for aborting installation of a firmware bundle, the method comprising: 
receiving an abort installation command while installation of the firmware bundle is under progress:
the plurality of deployment tasks being executed in the plurality of processing devices on which the plurality of software components are deployed, and a scheduler means for determining whether there is a deployment task satisfying the execution condition among the one or more deployment tasks included in the task information on the basis of a termination event of a deployment task received from a deployment device”

 the firmware bundle comprising a plurality of items, each of the plurality of items corresponding to one of a firmware for a hardware component and a system software component:
[0041] the deployment device 100 constructs a system by deploying each of a plurality of software components (hereinafter, referred to simply as components) configuring an IT system to any one of the plurality of processing devices 200. The component refers to a program module such as an operating system (OS), middleware (MW), an application (AP), and the like. The deployment of the component means installing the component on the processing device 200 and configuring the installed component.

 identifying a first set of items from the plurality of items, wherein the first set of items includes one of an item that is installed, an item for which installation is under progress, and a combination thereof
Fig. 5
Examiner interpretation
 Table 5 includes a first set of tasks executed and installed their respective component. For example T1, T6 and T7 are executed and installed their respective component.T2, T3, T4, T5, T8 and T9, are still pending installation of their respective component.
 
identifying a second set of items from the plurality of items, wherein the second set of items is pending installation:
 Fig. 5.
Examiner interpretation:


identifying a first subset of items from the second set of items, based on predefined dependency information, the predefined dependency information being indicative of operational dependency between the plurality of items, wherein operability of an item from the first set is dependent on an item from the first subset of items:
Fig. 5.
Examiner interpretation:
Subsets: T4 and T1 are dependent;’T5 and T2 are dependent; and T8 and T5/T6 are dependent.

and installing the first subset of items prior to aborting installation of the firmware bundle:
[0012] “executing, when there is a deployment task satisfying the execution condition, the deployment task, and transmitting, when the deployment task is terminated, a termination event of the deployment task to the deployment device;
[0105] With respect to a deployment task "T8" of the processing device 200 "C", the dependent task states of the dependent tasks "T5" and "T6" are "executed" and an execution condition is satisfied. The processing device 200 "C" executes the deployment task "T8" and installs a component "C8".

Examiner interpretation:
Executing a deployment task is installing component associated with the task as each task/task-dependencies is associated with component that should be installed in the system (fig. 3 and 4).above T5 and T6 are installed and T8 is installed before sending a termination response to device 100.

But not explicitly:
 The item is installed successfully.
Fox discloses:
The item is installed successfully.
each component successfully installed before proceeding to the next component”;

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Fox into Soejima to install a suite of component into a distributed system. While the system of fox may terminate the installation under any circumstance [Fox [0061], the system of Soejima after receiving the abort installation from the device leave the system in workable state by installing the suite partially: function installed and its dependencies are also installed, this avoid the uninstallation of already installed function and resuming to recover successfully installed component [Sojema  [0012]].

As per claim 3, the rejection of claim 1 is incorporated and furthermore Soejima discloses:
aborting installation of the firmware bundle after the first subset of items is installed:

[0013]” determining whether there is a deployment task satisfying the execution condition among the one or more deployment tasks included in the task information on the basis of a termination event of a deployment task received from a deployment device, executing, when there is a deployment task satisfying the execution condition, the deployment task, and transmitting, when the deployment task is terminated, a termination event of the deployment task to the deployment device;” 


As per claim 4, the rejection of claim 1 is incorporated and furthermore Soejima discloses:
prior to identifying the first subset of items, determining whether an operational dependency exists between the first set of items and the second set of items, based on the predefined dependency information:
[0132]”There is no deployment task depending on a deployment task "T3", and therefore a priority of the deployment task "T3" is 1. The priority setting unit 150 sets priorities as in FIG. 14 on the basis of an execution condition (dependent task) of each task in the task information 121 of FIG. 14
and Fig. 5:
 Examiner interpretation:
Fig. 5 includes a set of dependencies and no dependencies between Component installtions.

 and aborting installation of the firmware bundle, when it is determined that the first set of items are operationally independent of the second set of items:
  [0085]” 0085] In the task information 231 of FIG. 9, a dependent task is not assigned for each of execution conditions of deployment tasks "T7" and "T9", and therefore the scheduler 210 of the processing device 200 "C" determines that these deployment tasks each satisfy the execution condition. The scheduler 210 of the processing device 200 "C" transmits an instruction for executing the deployment task "T7". The deployment task execution unit 220 of the processing device 200 "C" executes the deployment task "T7" and installs a component "C7".
Examiner interpretation:
Tasks T7 and T9 are not dependent and their event (termination) is executed after their installation.

As per claim 5, the rejection of claim 1 is incorporated and furthermore Soejima discloses:

 
[0132] There is a deployment task "T5" depending on a deployment task "T2" and there is a deployment task "T8" depending on the deployment task "T5", and therefore a priority of the deployment task "T8" is 2.
Examiner interpretation:
 T8 depend on T5 and T5 depend on T2. T2 install c2, T5 install C5 and T8 install T8 then terminate the installation tasks(abort installation).

As per claim 6, the rejection of claim 1 is incorporated and furthermore Soejima discloses:
installing the item for which installation is under progress, prior to installing the first subset of items:
[0097] For example, at a time t1 of FIG. 12, the processing device 200 "A" executes a deployment task "T2" satisfying an execution condition and installs a component "C2". 
[0098] With respect to a deployment task "T4" of the processing device 200 "B", the dependent task state of the dependent task "T1" is "executed" and an execution condition is satisfied. The processing device 200 "B" executes the deployment task "T4" and installs a component "C4". 
 Examiner interpretation:
 Tasks T2 is executed to install C2 as no dependencies exist for Task T2(component C2) after that task T5 and Task T8(fig. 5) ame for task T1 and T4.


wherein the predefined dependency information is stored as a dependency list in a firmware image of the firmware bundle.
[0049] The task information 121 includes an identifier of a deployment task, an identifier of the processing device 200 on which the deployment task is to be executed, a task state of the deployment task, a processing content, and an execution condition. For the identifier of the processing device 200, an FQDN (Fully Qualified Domain Name) of the processing device 200 is usable. For the task state, as a state of the deployment task, whether the deployment task has been executed ("executed"/"unexecuted") is set. For the processing content, a script, a program, or the like for installing and configuring a component is set. The execution condition indicates an identifier of another deployment task (dependent task) to be executed before executing the deployment task. For the execution condition, identifiers of a plurality of deployment tasks are settable 

But not explicitly:
wherein the firmware image is for upgrading of a firmware version.
Fox discloses:
wherein the firmware image is for upgrading of a firmware version:
[0010]” There may also be a number of prerequisites and/or co-requisites, including both Software and hardware Specifications, that must be accounted for in the installation process. There may also be issue of version control to be addressed when Software is being upgraded. “;
[0063]” an example of the former, Suppose an installation package includes a number of printer driver Software modules. The installer may be prompted to choose one of these printer drivers at installation time, where the capabilities can be interrogated to provide meaningful information to display to the installer on a Selection panel. 



As per claim 8, the rejection of claim 7 is incorporated and furthermore Soejima discloses:
The method as claimed in claim 7, wherein the dependency list is stored as a metadata file in one of an Extensible Markup Language (xml) file format, a JavaScript Object Notation (json) file format, and a Text (txt) file format.
Fig: 5, 7, 8, 9, 14-17.
Examiner interpretation:
Those figures includes a table that one ordinary skill in the art can be converted to an XML text .etc. that is convenient for his/her displayed information.

Claims 9, 11, 12, 13, 14, 15 are the system claims corresponding to method claims 1, 4, 5, 6, 7, 8 and rejected under the same rational set forth in connection with the rejection of claims 1, 4, 5, 6, 7, 8 above. 
. 
Claims 2, 10 and 17 rejected under 35 U.S.C. 103 as being unp-atentable over Soejima et al (US PG-Pubs 2016/0034315) hereinafter “Soejima in view of Fox et al (USPG-Pubs 2003/0018964) hereinafter ”Fox” and Bansod et al(US PG-Pubs 20160306618) hereinafter “Bansod”.

As per claim 2, the rejection of claim 1 is incorporated and furthermore Soejima discloses:
after identifying the first subset of items, identifying a second subset of items from the second set of items, based on the predefined dependency information, wherein operability of the first set of items is independent of the second subset of items:
[0132]”There is no deployment task depending on a deployment task "T3", and therefore a priority of the deployment task "T3" is 1. The priority setting unit 150 sets priorities as in FIG. 14 on the basis of an execution condition (dependent task) of each task in the task information 121 of FIG. 14
and Fig. 5:
 Examiner interpretation:
Task T3(installing c3) from a second set does not depend on any task of first set (T2 to T9)
 
wherein the installation queue maintains a list of items which are pending installation
[0055] The scheduler 210 determines an execution sequence of deployment tasks to be executed on the processing device 200”;

But not explicitly:
deleting the second subset of items from an installation queue,
	Bansod disclosers:
	
Remove component from queue:

[0099] “The above-recited method wherein the at least one priority factor results in removing from the queue a given software patch which has been submitted to the queue after a predefined deadline. The above-recited method wherein the at least one priority factor lowers the priority score of a given software patch submitted by a first developer, wherein another software patch submitted by the same first developer is presently assigned to a failed-patch pool. 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bansod into Soejima for managing integration of component into the system of the device. Priority of Component/patches installed or integrated into the system leave the system in a desired state to prevent causality in processing business functions and system downtime [ Bansod 0034].

Claim 10 is the system claim corresponding to method claim 2 and rejected under the same rational set forth in connection with the rejection of claim 2 above. 

Pertinent arts:
US20040255291A1:
System and method for installing software using component dependency analysis. An application system dependency file is generated based on the analysis, and an application system installer generated based on the sub-installers and the application system dependency file.

US 20140359593 A1

Disclosure directed to maintaining known dependencies for updates within an update set., updates may be retrieved for various functionalities, such as operating systems, applications, services, drivers, and so forth. In at least some implementations, techniques enable relationships between two or more updates in an update set to be maintained in a variety of ways.

US 20050132350 A1
a system and method by which a collection of software packages for installing (e.g., on an embedded computing device) are reviewed for their dependent relations, whereby it is possible to choose a maximal set of install possibilities to allow for maximal version updates for any given package in the fewest update steps possible, while honoring package dependency constraints.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAHIM BOURZIK/           Examiner, Art Unit 2191                                                                                                                                                                                             
/QING CHEN/           Primary Examiner, Art Unit 2191